           Case 7:20-cv-02552-PMH Document 6 Filed 04/23/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAWN J. PATTERSON,

                                  Plaintiff,

                      -against-                                    ORDER OF SERVICE
 SHAWN PATTERSON, Landlord; PAMELA                                 20-CV-2552 (PMH)
 GAMBIT; NICOLE WOODIN; FRANK J.
 PALERMO; ERIC HARDIN; STEVE ROMAN;
 FARAHASHI M.; CARLOS CASTRO; SCOTT
 A. SHEEHAN; JAMES TREMPER,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, appearing pro se, brings this action under 42 U.S.C. § 1983, alleging that

Defendants violated his federal constitutional rights. By order dated April 6, 2020, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(“IFP”).

                                           DISCUSSION

A.     Claims against Shawn Patterson

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private

parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399,

406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288,

295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he

United States Constitution regulates only the Government, not private parties.”). As Defendant

Shawn Patterson is a private party who does not work for any state or other government body,

Plaintiff has not stated a claim against this defendant under § 1983.
          Case 7:20-cv-02552-PMH Document 6 Filed 04/23/20 Page 2 of 5



B.     Service on remaining Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summonses and complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses

and complaint until the Court reviewed the complaint and ordered that summonses be issued. The

Court therefore extends the time to serve until 90 days after the date the summonses are issued. If

the complaint is not served within that time, Plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendants Pamela Gambit, Nicole Woodin, Frank

J. Palermo, Eric Hardin, Steve Roman, Farahashi M., Carlos Castro, Scott A. Sheehan, and James

Tremper through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the Marshals

Service all the paperwork necessary for the Marshals Service to effect service upon these

defendants.



                                                  2
           Case 7:20-cv-02552-PMH Document 6 Filed 04/23/20 Page 3 of 5



         Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Court dismisses Plaintiff=s claims against Shawn Patterson. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Pamela Gambit, Nicole Woodin, Frank J. Palermo, Eric Hardin, Steve Roman, Farahashi M.,

Carlos Castro, Scott A. Sheehan, and James Tremper and deliver to the U.S. Marshals Service all

documents necessary to effect service.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

                                                   SO ORDERED:

Dated:     New York, New York
           April 23, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge




                                                  3
Case 7:20-cv-02552-PMH Document 6 Filed 04/23/20 Page 4 of 5



          DEFENDANTS AND SERVICE ADDRESSES

   Pamela Gambit
   Town of Woodbury Animal Care and Control
   615 Route 32
   P.O. Box 1004
   Highland Mills, NY 10930

   Nicole Woodin
   Town of Woodbury Animal Care and Control
   615 Route 32
   P.O. Box 1004
   Highland Mills, NY 10930

   Frank J. Palermo
   Town of Woodbury Supervisor
   615 Route 32
   P.O. Box 1004
   Highland Mills, NY 10930

   Eric Hardin
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917

   Steve Roman
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917

   Farahvashi M.
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917

   Carlos Castro
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917

   James Tremper
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917
Case 7:20-cv-02552-PMH Document 6 Filed 04/23/20 Page 5 of 5



   Scott A. Sheehan
   Town of Woodbury Police Department
   386 Route 32
   Central Valley, NY 10917




                                5
